DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Poggie et al. (US 5250050; “Poggie”).
Claim 1, Poggie discloses a surgical instrument (Fig. 44) capable of being used during a surgical procedure to implant a stemless humeral component to replace a humeral head of a patient's humerus (the instrument is shown on a tibia but is capable of being used on a humerus under the right conditions), comprising: a sizing instrument (Fig. 44) having a generally round body (Fig. 44) with a number of punch guide holes (holes that the drill bits go into) formed therein (Fig. 44), wherein each of the punch guide holes is positioned in a location that can align with a number of legs of the stemless humeral component (the humeral component is part of the functional limitations of the sizing instrument, so the holes just need to be capable of aligning with legs of a humeral component).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poggie et al. (US 5250050; “Poggie”), in view of Baldwin et al. (US 5271737; “Baldwin”).
Claim 2, Poggie discloses the surgical instrument of claim 1, wherein: the sizing instrument has an upper surface (Fig. 44; top surface) and a lower surface (Fig. 44; bone facing surface), each of the punch guide holes extends from the upper surface to the lower surface (Figs. 6 and 44; 31)
However, Poggie does not disclose the sizing instrument further includes a number of bone-engaging spikes extending downwardly from its lower surface.
Baldwin teaches a surgical instrument (Fig. 1) that includes a number of bone-engaging spikes (Fig. 1; 18) extending downwardly from its lower surface (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a number of bone-engaging spikes, as taught by Baldwin, to the surgical instrument of Poggie, in order to allow the instrument to be secured to the bone (col. 1, lines 22-27).
Claim 3, Poggie in view of Baldwin disclose the surgical instrument of claim 2, Poggie discloses wherein each of the punch guide holes of the sizing instrument is generally T-shaped (see Fig. A below).


    PNG
    media_image1.png
    227
    304
    media_image1.png
    Greyscale

Fig. A: Modified Fig. 6 of Poggie to help show how claim limitations are met. 

Claim 4, Poggie in view of Baldwin disclose the surgical instrument of claim 2, Poggie discloses wherein: the round body of the sizing instrument is generally dome-shaped (Fig. 45; inasmuch as Applicant’s Fig. 10 embodiment) having a flattened upper surface (Fig. 44; the very top flat surface of the tube shaped member in the middle of the device) and a planar opposite, lower surface (Fig. 44; bone facing surface), and an elongated drill guide bore (Fig. 6; 29)  extends through a center of the sizing instrument from the upper surface to the lower surface (Fig. 6; col. 5, lines 35-36).
Claim 5, Poggie in view of Baldwin disclose the surgical instrument of claim 1, Poggie discloses wherein the sizing instrument further includes a connector (Fig. 44; the portion where the handle shaft connects to the plate portion) configured to secure the sizing instrument to an alignment handle (Fig. 44).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,161,843 in view of Poggie et al. (US 5250050; “Poggie”), in view of Baldwin et al. (US 5271737; “Baldwin”). 
The patent claims include all the limitations for claims 1-3. This along with what is taught by Poggie and Baldwin, as noted above, teach all the limitations of the claims.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,085,856 in view of Poggie et al. (US 5250050; “Poggie”), in view of Baldwin et al. (US 5271737; “Baldwin”). 
The patent claims include all the limitations for claims 1-4. This along with what is taught by Poggie and Baldwin, as noted above, teach all the limitations of the claims.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,085,856 in view of Poggie et al. (US 5250050; “Poggie”), in view of Baldwin et al. (US 5271737; “Baldwin”). 
The patent claims include all the limitations for claim 1. This along with what is taught by Poggie and Baldwin, as noted above, teach all the limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775